Citation Nr: 1427764	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Army from October 1962 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was most recently before the Board in July 2013 and was remanded for further development.  The case has since been returned to the Board for appellate review.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further remand is required to secure a complete and accurate record upon which to render a decision.

Pursuant to the Board's July 2013 remand, the Veteran was afforded a VA examination in October 2013.  The VA examiner diagnosed hypertensive heart disease and hypertension, with heart valve replacement and implanted cardiac pacemaker.  She opined that the Veteran's heart condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that there was no evidence to show that there was a chronic condition diagnosed or treated during active duty, or evidence of continuity of symptoms after service.  However, at the end of her opinion, the VA examiner stated that if more records become available documenting the diagnosis of hypertension prior to 1989, her opinion may change. 

A review of the October 2013 VA examination report and the claims file indicates that treatment records are missing.  The October 2013 VA examiner indicates in her report that she reviewed treatment records from Tinker Air Force Base (AFB) that were provided by the Veteran, but were not contained in the claims file.  The Veteran had stated that as soon as he was discharged in 1983, he began seeking care at Tinker AFB.  The examiner also noted that the Veteran underwent an aortic valve replacement in January 2002 and had a cardiac pacemaker implanted in May 2002, at Saint Anthony's Hospital.  Furthermore, the VA examiner stated that there are no records from the Veteran's cardiologist, Dr. C., in the claims file.  August 2002 VA treatment records indicate that the Veteran's cardiologist is Dr. C. also.  No records from Tinker AFB, Saint Anthony's Hospital, or Dr. C. are contained in the claims file.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. §3.159.  As these records have been identified and are certainly relevant to this issue, they must be obtained on remand.    

Additionally, as the October 2013 VA examiner based her opinion, in part, on the lack of continuity of treatment following service, the Board finds that after these outstanding treatment records are obtained, an addendum opinion should be obtained from the October 2013 VA examiner.  After a review of the claims file, including any newly obtained treatment reports that were missing, the examiner should again provide an opinion with a complete rationale as to whether any currently diagnosed heart condition is related to the Veteran's active service.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of complete records from Dr. C., the Veteran's cardiologist, and from Saint Anthony's Hospital, as well as any other private facilities where he has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

The Veteran should also be asked to provide copies of all records regarding his treatment at Tinker AFB that are in his possession.

2.  Request from the National Personnel Records Center (NPRC) and any other appropriate sources, the complete treatment records regarding the Veteran from the hospital at Tinker AFB, dated since 1983.  Efforts to obtain the records should be continued until it is determined that further requests would be futile.

3.  After any additional records have been added to the claims file, request that the October 2013 VA examiner again review the complete claims file, and offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed heart condition, to include hypertension, was caused or aggravated by the Veteran's active duty service.  The examiner should take into consideration the complaints of chest pain and documented elevated blood pressure levels in service.  A complete rationale must be provided for all opinions and conclusions reached. 

If the October 2013 VA examiner is not available to provide an additional report, make arrangements for the file to be reviewed by an equally qualified examiner who should supply the addendum opinion.  If further examination of the Veteran is necessary, the Veteran should be scheduled for such examination.

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

